Case 2:20-cv-00194-JDC-KK Document 8 Filed 05/05/20 Page 1 of 1 PageID #: 30




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                          LAKE CHARLES DIVISION

ROLANDA MAGEE                                 :          DOCKET NO. 2:20-cv-194


VERSUS                                        :          JUDGE JAMES D. CAIN, JR.


UNITECH TRAINING ACADEMY                      :          MAGISTRATE JUDGE KAY

                                       JUDGMENT

       For the reasons stated in the Report and Recommendation (Rec. 5) of the Magistrate

Judge previously filed herein, determining that the findings are correct under the applicable

law, and noting the absence of objections to the Report and Recommendation in the record;

       IT IS ORDERED, ADJUDGED AND DECREED that this Bivens action be

DISMISSED WITH PREJUDICE under 28 U.S.C. § 1915, for failure to state a claim on

which relief may be granted.

       THUS DONE AND SIGNED in chambers, this 5th day of May, 2020.




                            __________________________________
                                    JAMES D. CAIN, JR.
                            UNITED STATES DISTRICT JUDGE
